*515ON APPLICATION FOR REHEARING.
(9) On this application for a rehearing onr attention is called to the fact that no insurious interest was charged by Mayer Bros, to Mr. Collins in their store account for the year 1900. The usury appears in the store accounts for the years subsequent to the year 1900. There was a balance of $3,859.61 carried forward from the above account of 1900 into the store account of 1901. This balance was not tainted with usury, and was due and collectible on January T, 1901. The fact that it was carried forward into the account of 1901 does not subject that item to the taint of usury. This conclusion is shown by. the above opinion and is sustained by the following authorities cited in the above opinion, viz.: Smith v. Neeley, 2 Ind. T. 651, 53 S. W. 451; Eslava v. Crampton, 61 Ala. 507; Noble v. Moses, 74 Ala. 604. It is our conclusion that, under the evidence contained in this record, Mayer Bros, are entitled to interest on this balance of $3,859.61 from January 1, 1901, until by payments made subsequent to that date, this balance was satisfied. This item of $3,-859.61 should be treated as the first item of the account of 1901, and the payments made or credits applied to the account of 1901 should be first applied to this particular item until that item is fully paid and satisfied. In this particular and in this particular only, the above opinion is modfied.
The court is of the opinion that the appellee should be taxed with all of the costs of this appeal.
Opinion modified, and application for rehearing overruled.
Anderson, O. J., and McClellan and Mayfield, JJ.. concur.